DETAILED ACTION
Response to Amendment
The Amendment filed November 30, 2020 has been entered. Claims 1 – 21 are pending in the application with claim 21 being newly added. Applicant’s remarks made to claim objections set forth in the last Final Action mailed October 14, 2020 have overcome the objections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 3, 12 – 14 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iversen, Jesper (US 6,295,914 – herein after Iversen).
In reference to claim 1, Iversen discloses a pressure amplifier (1: pressure intensifier, fig. 1) comprising 
a housing (as seen in fig. 1: casing that forms chambers 6, 2 and 7), 
an amplification piston (4) in the housing having a high pressure area (space) in a high pressure chamber (7) and a low pressure area (space) in a low pressure chamber (2+6), and 
a switching valve (3) having a pressure controlled valve element (body of 3) having a large pressure area (area formed by bottom face of element 3; this area is considered to be a large pressure since the area to act upon by fluid coming a small pressure area (area formed by top face of element 3; this area is considered to be a small pressure since the area to act upon by fluid is small when compared to asserted large pressure area), wherein the valve element (3) and the amplification piston (4) are located in a same bore in the housing {as seen in fig. 1: both elements are located in a stepped bore of housing}, 
wherein the valve element (3) is located in a part of the bore forming the low pressure chamber (2+6), and wherein the low pressure chamber (2+6) has an inner diameter corresponding to an outer diameter of a front part of the valve element (top/bottom side of valve element 3 can be interpreted as a front part), wherein the area of the large pressure area (area formed by bottom face of element 3)  is greater than the area of the small pressure area (area formed by top face of element 3), and wherein a difference in pressure applied to the large pressure area and the small pressure area causes the pressure controlled valve element to move in a first direction or in a second direction (col. 4, lines 32-39: the pressure difference across the bottom and top face of the asserted valve element 3 causes the valve element 3 to move up; this upward direction can be considered to be a first direction).
In reference to claim 2, Iversen discloses the pressure amplifier, wherein the amplification piston (4) and the valve element (3) have a common longitudinal axis
In reference to claims 3 and 14, Iversen discloses the pressure amplifier, wherein (see fig. 1) the valve element (3) has a first mechanical stop arrangement (defined by top face of element 3 and top wall of cylinder 6) for a movement in the first direction (top direction) and a second mechanical stop arrangement (defined by bottom face of element 3 and bottom wall of cylinder 6) for a movement in the second direction (bottom direction) opposite the first direction.
In reference to claim 12, Iversen discloses the pressure amplifier, wherein the housing is part of a piston-cylinder-unit (as seen in fig. 1).
In reference to claim 13, Iversen discloses the pressure amplifier, wherein the housing is part of a cylinder of the piston-cylinder-unit (as seen in fig. 1).
In reference to claim 21, Iversen discloses a pressure amplifier (1: pressure intensifier, fig. 1) comprising 
a housing (as seen in fig. 1: casing that forms chambers 6, 2 and 7), 
an amplification piston (4) in the housing having a high pressure area (space) in a high pressure chamber (7) and a low pressure area (space) in a low pressure chamber (2+6), and 
a switching valve (3) having a pressure controlled valve element (body of 3) having a large pressure area (area formed by bottom face of element 3; this area is considered to be a large pressure since the area to act upon by fluid coming into chamber 6 for moving piston 3 up is large when compared to following asserted small pressure area) and a small pressure area (area formed by top face of element 3; this area is considered to be a small pressure since the area to act upon by fluid is small when compared to asserted large pressure area), wherein a same bore in the housing {as seen in fig. 1: both elements are located in a stepped bore of housing}, 
wherein the valve element (3) is located in a part of the bore forming the low pressure chamber (2+6), and wherein the low pressure chamber (2+6) has an inner diameter corresponding to an outer diameter of a front part of the valve element (top/bottom side of valve element 3 can be interpreted as a front part), wherein the area of the large pressure area (area formed by bottom face of element 3)  is greater than the area of the small pressure area (area formed by top face of element 3), and wherein the small pressure area is configured to be permanently fluidly connected (via line 23) to a supply pressure (negative pressure of source T).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Iversen in view of Ueda, Atsumi (US 3,632,230 – herein after Ueda).
Iversen teaches the pressure amplifier, wherein the second mechanical stop arrangement is defined by bottom face of element 3 and bottom wall of cylinder 6.
Iversen does not teach a plug.
However, Ueda teaches the hydraulic intensifier, wherein a plug (2) id provided to close the bore (3).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the bottom wall of the cylinder (6) in the pressure amplifier of Iversen such that it can be closed by a plug as taught by Ueda in order to provide an access to the cylinder (6) of Iversen for maintenance purposes such as for cleaning or to remove any debris.
Thus, Iversen, as modified, teaches the pressure amplifier, wherein the second mechanical stop arrangement is formed by a front face (bottom face) of the valve element (3) and a plug (of Ueda) closing the bore (of Iversen), as in claim 5; and wherein the plug (of Ueda) comprises a circumferential wall surrounding an end of the valve element (bottom end of the valve element 3 of Ueda), as in claim 6.
Allowable Subject Matter
Claims 4, 7 – 11 and 15 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior arts on record alone or in combination fails to teach the pressure amplifier:
 “wherein the first mechanical stop arrangement is arranged in a middle part of the valve element in the first direction of movement”, as claimed in claim 4. 
“wherein the large pressure area is a shifting pressure area being connected via the amplification piston to high pressure or to low pressure”, as in claim 7, 16, 17, 19 and 20.
“wherein the amplification piston has a stroke dimensioned so that it hits the valve element at least in an end part of a return movement”, as in claim 8.
Claims 15 and 18 depend on claim 4.
Claims 9 – 11 depend on claim 8
Response to Arguments
Applicant’s arguments, dated 11/30/2020, with respect to claim 1 have been considered but they are moot. The amendment to independent claim 1 changed the scope of the claim. As a result, a new grounds of rejection is made over the newly found reference of Iversen. The limitations “large pressure area” and “small pressure area” have a different interpretation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/CHIRAG JARIWALA/Examiner, Art Unit 3746